DETAILED ACTION

The amendment filed on 07/20/2021 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 10, 12-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (US 20190010770) Ruehmann et al. (US 20190119998).

Regarding claim 1, Recker discloses a system (130) for disassembling a drill assembly (32) ([0060] discloses that vice arrangement 130 is used to make or break joints between drill rods 32), the drill assembly including a drill bit (bit shown in fig 4) and one or more columns (32) directly interlinked with each other at interfaces defining breakout regions (fig 4, [0046]), the one or more columns adapted to extend the drill bit into a borehole defined through a surface (fig 4), the system comprising: 

a second clamping mechanism (132) adapted to engage a second column (32a) of the one or more columns (fig 8, fig 24,  [0060]), the second column being disposed successively to one of the drill bit or the first column (fig 24); and
 a first actuator (173) adapted to move the first clamping mechanism parallel to a longitudinal axis of the drill assembly relative to the second clamping mechanism to define a gap therebetween to reveal an interface between the second column and the drill bit or the first column for delinking the second column relative to the drill bit or the first column ([0063], fig 14).
In Recker’s reference the first clamping mechanism (134) is both translatable and pivotal while the second clamping mechanism (132) is non-translatable and non-pivotal ([0060]). As a result, Recker is silent regarding the fact that the second clamping mechanism is pivotal through the use of a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism.  
Ruehman teaches a first clamping mechanism (104) that is translatable through the use of a first actuator adapted to move the first clamping mechanism parallel to a longitudinal axis (108) of the drill assembly relative to  second clamping mechanism (102) ([0033] discloses the use hydraulic cylinders arranged to adjust the vertical distance between the power tong 102 and the back-up tong 104); the second clamping mechanism is pivotal through the use of  a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker and Ruehman before him or her, to modify the apparatus disclosed by Recker to include a first translatable clamping mechanism and a second pivotal clamping mechanism through the use of first and second actuators as taught by Ruehman in order to allow easier handling of the drill string. 

Regarding claims 3 and 12, Recker further discloses a third actuator (80) adapted to be coupled to the second column to fully delink the second column from the first column or the drill bit ([0054], fig 6a, fig 24).

Regarding claims 4 and 13, Recker further discloses a drive mechanism adapted to move the one or more columns relative to the first clamping mechanism and the second clamping mechanism to reveal the interface through the gap ([0056] discloses the use of translational driver that can include actuators and actuator system used to move the carriage and the driver 80  along the length of the track 102, fig 6b, also see figs 35-37).

Regarding claim 10, Recker discloses a machine (60), comprising: a main frame ([0051] discloses a chassis of machine 60 ); a mast (70) coupled to the main frame and adapted to be moved for alignment along a height and a width of the main frame 
a first clamping mechanism (134) adapted to engage one of the drill bit or a first column of the one or more columns (fig 8, [0060]); 
a second clamping mechanism (132) adapted to engage a second column of the one or more columns (fig 8, [0060]), the second column being disposed successively to one of the drill bit or the first column (fig 24);
 a first actuator (173) adapted to move the first clamping mechanism parallel to a longitudinal axis of the drill assembly relative to the second clamping mechanism to define a gap therebetween to reveal an interface between the second column and the drill bit or the first column for delinking the second column relative to the drill bit or the first column ([0063], fig 14).
In Recker’s reference the first clamping mechanism is both translatable and pivotal while the second clamping mechanism is non-translatable and non-pivotal ([0060]). As a result, Recker is silent regarding the fact that the second clamping mechanism is pivotal through the use of a second actuator to facilitate turning of the 
Ruehman teaches a first clamping mechanism (104) that is translatable through the use of a first actuator adapted to move the first clamping mechanism parallel to a longitudinal axis (108) of the drill assembly relative to  second clamping mechanism (102) ([0033] discloses the use hydraulic cylinders arranged to adjust the vertical distance between the power tong 102 and the back-up tong 104); the second clamping mechanism  is pivotal through the use of  a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism ([0030] discloses the use of hydraulic motors to rotate the drive rings of power tong 102).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker and Ruehman before him or her, to modify the apparatus disclosed by Recker to include a first translatable clamping mechanism and a second pivotal clamping mechanism through the use of the first and second actuators as taught by Ruehman in order to allow easier handling of the drill string. 

Regarding claim 19, Recker discloses a method for disassembling a drill assembly (32) ([0060] discloses that machine 60 includes vice arrangement 130 is used to make or break joints between drill rods 32, fig 4), the drill assembly including a drill bit (bit shown in fig 4) and one or more columns (32) interlinked with each other (fig 4, [0046]), the one or more columns adapted to extend the drill bit into a borehole defined 
In Recker’s reference the first clamping mechanism (134) is both translatable and pivotal while the second clamping mechanism (132) is non-translatable and non-pivotal ([0060]). As a result, Recker is silent regarding the fact that the second clamping mechanism is pivotal through the use of a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism.  
Ruehman teaches a first clamping mechanism (104) that is translatable through the use of a first actuator adapted to move the first clamping mechanism parallel to a longitudinal axis (108) of the drill assembly relative to  second clamping mechanism (102) ([0033] discloses the use hydraulic cylinders arranged to adjust the vertical 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker and Ruehman before him or her, to modify the apparatus disclosed by Recker to include a first translatable clamping mechanism and a second pivotal clamping mechanism through the use of first and second actuators as taught by Ruehman in order to allow easier handling of the drilling rods.  


Regarding claim 20, Recker further discloses coupling the second column with a third actuator (80) to fully delink the second column from the first column ([0067], also see fig 27).

Regarding claim 21, Recker further discloses that after moving the first clamping mechanism to define the gap, moving the drill assembly to position a second end portion (portion of 32a located within 132, see fig 27) of the second column within a second cavity (bore of 132 that receives portion of 32a, fig 27) of the second clamping mechanism (see fig 27, also see [0074]); and moving, by the first actuator, the first clamping mechanism toward the second clamping mechanism to position the drill bit or .



Claims 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (US 20190010770) Ruehmann et al. (US 20190119998) as applied to claims 1 and 10 above, and further in view of Ayling (US 6688394)

Regarding claims 5 and 14, Recker further discloses that the first clamping mechanism includes first clamping jaws (178, 180) ([0064], fig 16), the first clamping jaws being actuatable to engage with one of the drill bit or the first column ([0064]).
The combination of Recker and Ruehmann is silent regarding the presence of wear pads coupled to the clamping jaws. Recker and Ayling disclose similar downhole apparatus used to connect and disconnect piping. 
Ayling teaches the use of wear pads (24’) coupled to the clamping jaws (24) (fig 10).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker, Ruehmann and Ayling before him or her, to modify the apparatus disclosed by the combination of Recker and Ruehmann to include wear pads as taught by Ayling in order to help protect the jaws against wear. 



Regarding claims 7 and 16, Recker further discloses that the second clamping mechanism includes second clamping jaws (278, 280) ([0066, fig 15]), the second clamping jaws being actuatable to engage with the second column ([0066]).
The combination of Recker and Ruehmann is silent regarding the presence of wear pads coupled to the clamping jaws. Recker and Ayling disclose similar downhole apparatus used to connect and disconnect piping. 
Ayling teaches the use of wear pads (24’) coupled to the clamping jaws (24) (fig 10).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker, Ruehmann and Ayling before him or her, to modify the apparatus disclosed by the combination of Recker and Ruehmann to include wear pads as taught by Ayling in order to help protect the jaws against wear. 

Regarding claims 8 and 17, Recker further discloses that the second clamping mechanism further includes at least one second clamp actuator (284) ([0066]), the at least one second clamp actuator adapted to actuate the second clamping jaws to engage with the second column ([0066, fig 8]).


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (US 20190010770) and Ruehmann et al. (US 20190119998) as applied to claims 1 and 10 above, and further in view of Gaska et al. (US 20170234085)

Regarding claims 9 and 18, the combination of Recker and Ruehmann is silent regarding the fact that the first column includes a hammer adapted to transmit a hammering action to the drill bit to drill the borehole.
Recker and Gaska disclose similar downhole apparatus used to connect and disconnect piping. 
Gaska teaches the use of a hammer coupled to the drill string and the bit ([0005]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker, Ruehmann and Gaska before him or her, to modify the apparatus disclosed by the combination of Recker and Ruehmann to include the hammer as taught by Gaska in order to achieve effective formation penetration through the use of down-the-hole hammer drilling technique. 

Response to Arguments

Applicant's arguments filed on 07/20/2021 have been fully considered but they are not persuasive. 
Applicant states that Ruehmann et publication does not teach a system or method for disassembling a drill assembly where a drill bit and one or more column are 
Applicant further states that the applied references do not provide teaching or suggestion for combining references. It is important to note that MPEP 2143.01 discloses that  A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents'; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent'; and the background knowledge, creativity, and common sense... the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016). In combining Recker and Ruehmann references, the Examiner noted that it would have been obvious to one of ordinary skill in the art, having the teachings of Recker and Ruehman before him or her, to modify the apparatus disclosed by Recker to include a first translatable clamping mechanism and a second pivotal clamping mechanism through the use of first and second actuators as taught by Ruehman in order to allow easier handling of the drilling rods.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





09/21/2021